Title: To Alexander Hamilton from Oliver Wolcott, Junior, [8 December 1796]
From: Wolcott, Oliver, Jr.
To: Hamilton, Alexander



[Philadelphia, December 8, 1796]
Dr. Sir

I have recd. your Letter of Decr. 6th. The Warrant for the sum due to the Bank of New York was issued punctually, by some neglect or accident in the Treasurers Office, it remained undischarged. I have taken measures for the payment.
By a Letter from Mr. Wilkes I find that the Bank claim a payment of Interest by way of discount and the 200.000 Dollars continued on Loan on the security of a deposit of Stock. This was not understood by me, nor does it appear a reasonable condition, I will however take measures to prevent any disadvantage to the Bank from the misconception of what was their construction.
The Loan of 120.000 Dolls. has really operated as an advance by the Branch Bank, & has been no other relief, than as it enabled me to assist the Bank here in a critical moment. These Institutions have all been mismanaged, I look upon them with terror, they [are] at present the curse, & I fear they will prove the ruin of the Government. Immense operations depend on a triffling Capital fluctuating between the Coffers of the different Banks; At present business in this City is on the point of stagnation.
I will thank you to inform the President of New York Bank or any other confidential person, that they may rest assured of as full & cordial assistance in any pressure of their affairs, as shall be in my power. I think however that they must principally rely on Sales of Stock, & in my opinion any sacrifice ought to be preferred to a continuance of temporary expedients. In the present state of the Treasy. anticipated payments are not practicable.
It is matter of importance that the proxies for electing Directors should not be placed in improper hands; some attention to this will be useful, if you find it convenient without exciting suspicions of Treasy. interference.
The Treasy. of N. York might have a number of Votes, which would be useful.

Perhaps intimations from the Bank of N York had best to come through you, they will be confidential.
The President will lay the correspondence with France since Genets time, before Congress. A Letter is preparing by Colo. Pickering to Mr. Pinckney in answer to Adet.
Tom Payne has published a book against the President containing the most infamous calumnies: it is a systematical measure of France to destroy the publick confidence in the Friends of Govt. or “Washington Faction.” The question whether our Commerce is or is not to be attacked, depends intirely on the Military operations in Germany & Italy.
If you will part with the Reports of the British Comrs. of Accts. I shall be glad to purchase them. The 1st Volo. is with you the 2d. & 3d. are here. I shall be glad to have the book soon with a bill including Gallatins work.
Yrs. with truth

Oliv WolcottDecr. 8. 96
A Hamilton Esq

